Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered December 11, 1997, convicting defendant, after a nonjury trial, of robbery in the third degree, and sentencing *148him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence warranted the inference that defendant used force for the purpose of overcoming resistance to his retention of the stolen bicycle. Concur — Williams, J. P., Tom, Lerner, Andrias, and Friedman, JJ.